DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29, 31-35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (5,304,115).  Pflueger et al. disclose the invention substantially as claimed.  With respect to claims 21, 26-29, 33-35, 39, and 40, Pfluger et al. disclose, at least in figures 1-3, 5, and 8 and col. 6, lines 17-43; col. 9, lines 20-29; col. 11, line 46 to col. 12, line 8; and col. 7, line 37 to col. 8, line 12; an ultrasonic catheter assembly, comprising: a sheath (12) comprising a sheath lumen; a core wire (combination of 20 and 22 or 22a) at least partially disposed within .
Pflueger et al. also disclose an ultrasonic catheter assembly, comprising: a catheter assembly comprising: a sheath (12) comprising a sheath lumen; and a core wire (combination of 20 and 22 or 22a) at least partially disposed within the sheath lumen, the core wire including a proximal portion and a distal portion, the distal portion having a working length that extends from the sheath; a bulked-up portion (22 or 22a) that includes a distal end of the core wire,wherein the proximal portion of the core wire is coupled to an ultrasound-producing mechanism (24) configured to selectively provide one or more output modes for a vibrational energy at a plurality of output modes, the core wire configured to receive the vibrational energy for producing a vibration at the working length, the distal portion configured without a (separate) distal tip to eliminate surgical procedure-based complications; and a damping mechanism (combination of combination of 114, 118, and 120, as shown in fig. 8) about the proximal portion of the 
However, Pflueger et al. do not explicitly disclose that the proximal portion has a first density, wherein a second density of the bulked-up portion is more than the first density of the proximal portion of the core wire.  Nevertheless, Pflueger et al. teach, in col. 14, line 1-12; that the bulked-up portion may be formed with “increased density.”  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core wire of Pflueger et al., so that the proximal portion has a first density, and so that a second density of the bulked-up portion is “increased” to be more than the first density of the proximal portion of the core wire.  Such a modification would provide for a bulked-up portion having a surface hardness sufficient for fragmentation and ablation of a lesion or occluding matter.

	However, Pflueger et al. do not explicitly disclose that a longitudinal displacement of the working length of the core wire results in a micromotion to facilitate cavitation.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure an ultrasound-producing mechanism and a working length of the core wire, so that they bring about micromotion as desired, since it has been held that discovering an optimum value of a result effective variable (e.g., longitudinal displacement of the working length of the core wire) involves only routine skill in the art.  In re Boesch
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (5,304,115) in view of Brennan et al. (6,450,975).  Pflueger et al. disclose the invention substantially as claimed, but do not explicitly disclose that the buckling section is located between a tapered section of the core wire and an inversely tapered section of the core wire, with a cross-sectional area of the buckling section being smaller than either one of the tapered section or the inversely tapered section.  Brennan et al. teach, at least in figure 1 and col. 6, lines 18-44; a core wire (10) of an ultrasonic catheter assembly, wherein the core wire includes a buckling section (22) located between a tapered section of the core wire and an inversely tapered section of the core wire, with a cross-sectional area of the buckling section being smaller than either one of the tapered section or the inversely tapered section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Brennan et al., to modify the buckling section of Pflueger et al., so that it includes a buckling section located between a tapered section of the core wire and an inversely tapered section of the core wire. Such a modification would allow amplification of the transverse vibration of ultrasonic energy.
Claims 36-38 are rejected over Pflueger et al. (5,304,115) in view of Nita (8,647,293).  Pflueger et al. disclose the invention substantially as claimed, wherein the ultrasonic catheter assembly includes a guidewire (34).  However, Pflueger et al. do not explicitly disclose a guidewire rail having a guidewire-rail lumen, the guidewire rail being externally fixed to the sheath, and wherein the guidewire rail terminates at about a distal sheath terminus, where the working length of the core wire is free to transversely displace without interacting with the guidewire rail; or wherein the guidewire rail 
Nita teaches, at least in figures 1 and 2 and col. 6, lines 32-53; an ultrasonic catheter assembly (10) comprising: a sheath (12) comprising a sheath lumen; and a core wire (30) at least partially disposed within the sheath lumen comprising a proximal portion and a distal portion of the core wire, wherein: the catheter assembly further comprises a guidewire rail (80) comprising a guidewire-rail lumen externally fixed to the sheath, wherein the guidewire rail terminates about a distal sheath terminus, where the working length of the core wire is free to transversely displace without interacting with guidewire rail; and wherein the guidewire rail terminates about a distal sheath terminus, wherein the guidewire rail, a guidewire (28) disposed within the guidewire-rail lumen, or a combination of the guidewire rail and a guidewire disposed within the guidewire-rail lumen is free from any effects of transverse displacement of the working length of the core wire. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Nita, to modify the assembly of Pflueger et al., so that includes guidewire rail having a guidewire-rail lumen, the guidewire rail being externally fixed to the sheath, and wherein the guidewire rail terminates at about a distal sheath terminus, wherein the working length of the core wire is free to transversely displace without interacting with the guidewire rail; or wherein the guidewire rail terminates about a distal sheath terminus, wherein the guidewire rail, a guidewire disposed within the guidewire-rail lumen, or a combination of the guidewire .

Response to Amendment
Applicant’s arguments with respect to claim 21-40 have been considered but are moot in view of new or restated grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771